[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                    FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________  ELEVENTH CIRCUIT
                                                               JULY 21, 2008
                            No. 07-15497                     THOMAS K. KAHN
                        Non-Argument Calendar                     CLERK
                      ________________________

                        Agency Nos. A98-710-597
                             A98-710-598

KATIA ROMERO LAMUS,
JESUS GUILLERMO SALAS ROMERO,
MARCO JOSE SEGNINI ROMERO,
GABRIEL ALEJANDRO SEGNINI ROMERO,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (July 21, 2008)

Before BIRCH, MARCUS and WILSON, Circuit Judges.
PER CURIAM:

      Katia Romero-Lamus and her three children, citizens and nationals of

Venezuela, seek review of the Board of Immigration Appeals’ (“BIA”) final order,

affirming the Immigration Judge’s (“IJ”) denial of their applications for asylum,

withholding of removal, and Convention Against Torture (“CAT”) relief. They

raise two issues on appeal. First, they argue that the IJ erred in finding that they

were not credible because that finding was based only on minor inconsistencies in

their testimony. Second, they argue that the IJ erred in finding that they had not

met their burden of establishing eligibility for asylum, withholding of removal,

and CAT relief, because Romero-Lamus’s political activism was the direct cause

of an attack on her son, Jesus Salas, and the threats and attacks that the petitioners

suffered, taken together, amounted to past persecution.

      After review of the record and briefs we find that the IJ’s adverse credibility

determination is supported by specific, cogent reasons and substantial evidence,

and the record therefore does not compel a contrary finding. Also, the petitioners

failed to establish that their alleged ill-treatment rose to the level of persecution,

particularly as their testimony was inconsistent and implausible, and they failed to

submit corroborating evidence. Accordingly, we DENY the petitions for review.




                                           2
                                I. BACKGROUND

      Katia Romero-Lamus and two of her three children were admitted into the

United States as non-immigrant B-2 visitors on or about 28 July 2004, with

permission to remain until 27 January 2005. See AR at 354, 491, 504. Romero-

Lamus’s third child, Jesus Salas Romero, was admitted on or about 4 December

2004, as a non-immigrant B-1 visitor, with permission to remain until 1 March

2005. See id. at 478. On 16 January 2005, Romer-Lamus, the lead petitioner,

applied for asylum, withholding of removal and CAT relief. Id. at 289-300. Jesus

Salas Romero applied for asylum on 6 July 2005. Id. at 428-438.

      In her application, Romero-Lamus stated that she was seeking asylum based

on her political opinion and membership in a particular social group, as she feared

for her own and her children’s lives, should they be returned to Venezuela,

because they had received death threats from followers of Hugo Chavez resulting

from the public expression of her political opinions. Id. at 293. She described her

work and the resultant threats to her and her family. Romero-Lamus stated that

she was persecuted because of her political opinion, “for working for social

justice, freedom of ideals[,] as well [as] the principles of a democratic society and

human rights.” Id. She was a sympathizer with the political party, Accion

Democratica, a member of the Student Center of the Law School since 1979, and a

                                          3
judicial consultant for Neighbors Association of Sabana Grande since 2000. Id. at

294.

       In Jesus Salas Romero’s (“Salas”) application for asylum, which was

consolidated with Romero-Lamus’s application, Salas stated that his mother had

worked as an attorney, belonged to several organizations, was vocal against the

Chavez regime, and was threatened by the “Circulos Bolivarianos” where she

lived. Id. at 432. On one occasion, a gun was pointed at Romero-Lamus by two

men, wearing T-shirts that showed their support for Chavez, but Romero-Lamus

was able to get into her car and get away from them. Id. Salas’s brother, Marcos,

also had been threatened, and remained traumatized by an incident in which a man

had pointed a gun at him from a window opposite his own while Marcos had

engaged in a protest against Chavez’s televised speech. Id.

       Salas also was threatened when, on 24 July 2004, he was reporting on the

Birth of Bolivar festivities for his University’s television station. Id. at 438. Salas

was hit by a group of Chavez supporters who appeared to know who he was, and

who took away and broke his camera. Id. As Salas was leaving the festivities, a

car occupied by two men stopped in front of him, and one of the men asked him if

he was Jesus Salas. Id. When Salas replied yes, one of the men forced him into

the back seat of the car, sat next to him, and began questioning the whereabouts of

                                           4
his mother. Id. Salas told them that Romero-Lamus was in Caracas, despite the

fact that she actually was in Maracaibo, to which the men responded by pulling

out a gun, stating that Romero-Lamus was not in Caracas, and if Salas did not tell

them where she was, they would kill him. Id. Once the men realized that Salas

had nothing more to say, they warned him to “take care of [his] siblings and [his]

mother and to take care [that] she did not continue her activities.” Id. The men

took Salas’s identification, drove him to a neighborhood in Maracaibo, and left

him there, and after this incident, Romero-Lamus began making plans to move her

family out of Venezuela. Id. Salas stated that he feared that, if he and his family

were returned to Venezuela, they would be threatened and placed in grave danger

because he, his mother, and Marcos each had been threatened at gun-point, and

Chavez’s government was gaining power. Id. at 432. He feared being tortured if

he returned to Venezuela because persecution by the Chavez government is

continuing to escalate. Id. at 433.

      With their applications, Romero-Lamus and Salas submitted several

exhibits, including a letter from Carlos Andres Agelvis, the president and

founding member of Neighborhood Association of Sabana Grande, who attested

that he knew Romero-Lamus, who, from July of 1998 through July 2004, had

worked as the organization’s legal advisor, representing members of the

                                          5
Association before justice tribunals, and working to bring the community together

in defense of their rights. Id. at 192. Another letter, from the general secretary of

Accion Democratica, stated that Romero-Lamus had been a collaborator with

Accion Democratica for more than 24 years, “showing dignified conduct of all

responsibilities.” Id. at 196.

      The record also contained reports on human rights practices in Venezuela.

The U.S. Department of State’s Country Report on Venezuela’s Human Rights

Practices in 2004 stated: (1) “[i]n July 2000, voters elected President Hugo Chavez

. . . in generally free and fair elections;” (2) the government’s human rights record

remained poor, and the government intimidated its political opponents; (3)

“President Chavez, officials in his administration, and members of his political

party consistently attacked the independent media, the political opposition, labor

unions, the courts, the Church, and human rights groups;” and (4) government

supporters “threatened, intimidated, and physically harmed at least dozens of

individuals opposed to Chavez during the year.” Id. at 263-64. A 2005 report by

Amnesty International stated that “[p]olitical polarization continued to destabilize

Venezuela,” and “[t]here were violent confrontations between supporters of the

opposition and the security forces throughout the country.” Id. at 282.




                                          6
      At their removal hearing, Romero-Lamus conceded removability for herself

and her children. Id. at 100-01. At the continuation of the removal hearing,

Romero-Lamus’s testimony was substantially the same as the information that she

had provided in her application. In addition, she testified that she began working

with the Democratic Action Party in 1980, organizing activities such as marches to

oppose the government. Id. at 109-10. She testified that Chavez was elected

president in 1998 and took office in 1999. Id. at 112. Romero-Lamus began

engaging in opposition activities in July of 2000, when she realized that the

Chavez regime was turning into a totalitarian regime, “so [she] started having

meetings in [her] office in order to attract the community.” Id. at 112-13. Ten to

20 people, including members of the Sabana Grande Neighbors Association, and

its president, Mr. Carlos, attended these meetings. Id. at 114.

      Romero-Lamus testified that, as a result of these meetings, she began

experiencing problems. Id. at 115. After the first huge march in opposition to

Chavez took place on 11 April 2002, Romero-Lamus began receiving phone calls

at her office from the “Revolucion Bonita,” telling her to stop holding meetings

and “to be very careful about [her life].” Id. Romero-Lamus received

approximately seven “worrisome” phone calls between April and July 2002. Id. at

116. Despite finding that her office door had been glued shut and her window

                                          7
vandalized, Romero-Lamus continued working from her office. Id. at 117.

However, because the calls were growing in frequency and targeting her

specifically, Romero-Lamus began working from home in July 2002. Id. at 117-

18. Once Romero-Lamus was working from home, several months passed without

the receipt of any personal threats. Id. at 119. However, “apparently they realized

where [she] was living,” because on several occasions, beginning in December

2003, she found that her car had been broken into or tampered with. Id. In

December 2003, she found that all of her tires were flat, and around February of

2004, she discovered that acid had been spilled on her car battery. Id.

      On 30 July 2003, while Romero-Lamus’s children were banging pots in

protest to Chavez’s televised speech, her son, Marcos, spotted a man in a window

across the courtyard pointing a gun at him. Id. at 120. As soon as the man saw

Romero-Lamus, he hid. Id. Romero-Lamus did not report the incident to the

police because she was afraid, and she had tried to report the phone calls and car

incidents, but had not received any help. Id. at 121.

      Romero-Lamus testified that she first came to the United States with her

two youngest children on 8 August 2003, staying until January 2004. Id. at 122.

Salas had remained in Venezuela because he was attending school in Maracaibo.

Id. When Romero-Lamus returned to Caracas, her children went to live with their

                                         8
father about an hour away because she was afraid due to the incident with Marcos.

Id. at 123. Romero-Lamus returned to her apartment and began attending marches

and political meetings again. Id. On 27 February 2004, Romero-Lamus returned

home from a political meeting to find that her apartment was open, and

“everything was out of place.” Id. at 124. The next day, she received a phone call

from a man identifying himself as “Los Compotliantos,” meaning, “the country

men,” which is how people from the Chavez regime identify themselves, who told

Romero-Lamus to “take care of [her] life” if she did not want to die, and when

Romero-Lamus went to her car, she found a sign that said, “revolution or death.”

Id. The next day, Romero-Lamus went to her mother’s house, and on 4 March

2004, she returned to the United States by herself. Id. at 125-26. She returned to

Venezuela on 15 July 2004, with plans to live in Maracaibo, ten hours from

Caracas, hoping that the relocation would help. Id. at 128, 131.

      On 24 July 2004, Salas informed Romero-Lamus of the attack that he

suffered while reporting on the demonstration for his school project. Id. at 131-

32. Salas told Romero-Lamus that his attackers said that she should be careful

because they could kill either of them, and they could find her anywhere. Id. at

133. According to Romero-Lamus, Salas was robbed by his attackers after they let

him out of the car. Id. Romero-Lamus returned to the United States with her two

                                         9
youngest children on 28 July 2004. Id. at 133-34. Salas followed in December of

2004, after initially hoping to stay behind in Venezuela to finish his studies. Id. at

134. Romero-Lamus did not feel that her children would be safe staying in

Venezuela because they would be harmed if her persecutors discovered that they

were her children. Id. at 153.

      Romero-Lamus testified that Chavez took the office of president on 2

February 1999. Id. at 139. Over the IJ’s assertion that the country report stated

that Chavez was elected in July of 2000, she stated that he was elected in 1998,

explaining that “there were some changes,” and first “there was Carlos Santrez,”

and then “Valasquez . . . came to replace him.” Id.

      Salas testified that, on 24 July 2004, he attended a Chavistas march in order

to complete a school assignment. Id. at 160-64. When the Chavista sympathizers

saw that he had a university identification card and was taking photographs, they

began pushing and verbally harassing him. Id. at 164-65. Upon leaving the

march, Salas boarded what he thought was a public transportation vehicle, but

once inside the vehicle, he was asked whether he was Jesus Salas and whether he

knew Katia Romero. Id. at 166-67. He then was threatened and held at gun-point.

Id. at 168. When the men eventually let him out of their vehicle, they told him to

walk straight and not to turn around, or they would kill him. Id. Salas did as he

                                          10
was told, then called his grandfather and took a taxi home. Id. Salas did not leave

Venezuela after this incident because he still was in school and wanted to begin

his career. Id. at 168-69. He eventually came to the United States “because things

in Venezuela started getting worse. The political situation didn’t improve,” and he

did not believe that his family would be safe in Venezuela, although he testified

that he never was threatened again after the incident at the march. Id. at 169-70.

      Salas testified that, between 1999 and 2004, his mother visited him in

Maracaibo approximately ten times, and the longest that she stayed was two

weeks. Id. at 171. Salas stated that his mother had been directly threatened by “a

man that went to . . . her lawyer’s office and the man pointed a weapon at her

because there were some political problems.” Id. The building security guards

arrived and took the man away, but he was able to escape. Id. at 172.

      The IJ denied the petitioners asylum, withholding of removal, and CAT

relief. Id. at 61. The IJ noted that, the “[c]ourt just cannot fathom why [Romero-

Lamus] would have returned [to Venezuela] if she was still afraid.” Id. at 52.

Further, the IJ noted that, although Romero-Lamus testified that the threats were

directed at her and her family, she returned to the United States without her

children, leaving them with their father in Venezuela, because they were safe with




                                         11
him, despite the fact that he “only lived an hour away in the same Caracas town.”

Id. at 53.

       As to Romero-Lamus, the IJ found that: (1) she had failed to “provide any

type of specifics as to what activities she engaged in on behalf of this group as its

legal advisor which would have brought her in the fore front of individuals in

favor of Hugo Chavez;” (2) she did not provide any materials to “corroborate her

claim that she was ever threatened or harmed by Chavistas,” and despite her

submission of several letters and exhibits in support of her claims, none of these

mentioned that she had suffered any difficulties in Venezuela; (3) Romero-

Lamus’s testimony, that she had been threatened over the phone and that her car

had been vandalized, did not demonstrate persecution; and (4) Romero-Lamus

“brought nothing to corroborate the claim that indeed anyone tried to harm [her]

son or any other family member.” Id. at 54-56. Regarding the man who allegedly

pointed a gun at Romero-Lamus’s son from across her apartment courtyard, the IJ

stated:

       If there was ever an opportunity for [Romero-Lamus] to take an
       action against someone who was in a position to harm her it would
       seem logical that that would be the best time for her to have sought
       legal recourse through the police authorities. Indeed she could have
       contacted the police and pointed out the exact window that she saw
       the person pointing a weapon from and she failed to report it to the



                                          12
       authorities. There is nothing to corroborate that this ever occurred.

Id. at 56.

       The IJ also found that Romero-Lamus’s account of Salas’s encounter in

Maracaibo with the men who held him at gun-point was “totally lacking in

credibility,” and Romero-Lamus “had no leadership position other than serving as

a legal advisor to [the neighborhood] association.” Id. The IJ noted that, while

Romero-Lamus stated that the incident in Maracaibo involving Salas occurred in

July 2004, Salas testified that it occurred in 2001, and Salas’s application related

an incident in which two men had waited for Romero-Lamus in a car and had

pointed a gun at her, but Romero-Lamus “never gave any testimony of some men

threatening her with a weapon and her fleeing in a car.” Id. at 57. Further, Salas

testified to an alleged incident in which a weapon was pointed at Romero-Lamus

at her office, testimony that, the IJ noted, was “at variance with his own asylum

application.” Id.

       The IJ also found that Salas had “not given a credible explanation as to how

he got into a vehicle mistakenly thinking that it was a public transportation and

found out that there were two Chavista supporters that knew of him because of his

mother,” and Romero-Lamus “never tendered any evidence or explanation which

would indicate indeed that [she] achieved a notoriety that would expose Jesus

                                          13
Salas to difficulties in Mara[caibo], 10 hours away.” Id. at 58. After Salas was

allegedly threatened and attacked, the IJ noted, “he stayed in Venezuela until

December 2004,” which “belies any claim of any fear of harm in Venezuela.” Id.

at 59.

         Accordingly, the IJ determined that the petitioners “failed to show either

past persecution or a well-founded fear of persecution,” and they failed to meet

their burden of proof to show that anyone in Venezuela was “interested in any of

them due to one of the five enumerated grounds necessary for a grant of asylum.”

Id. He found that both Romero-Lamus’s and Salas’s testimony lacked credibility,

and they failed to establish that they would be “tortured by or at the instigation of

or with the consent or acquiescence of a public official or a person acting in an

official capacity [i]f they are returned to Venezuela.” Id. at 60-61.

         Romero-Lamus and Salas appealed to the BIA, arguing that the petitioners

met their burden of establishing a well-founded fear of persecution. Id. at 10. The

petitioners asserted that the IJ erred in determining that Romero-Lamus was not

credible because she returned several times to Venezuela, as he failed to take into

account everything that Romero-Lamus was abandoning by permanently leaving

her country. Id. at 15. They contended that their testimony should have been

found credible because it was largely consistent with their applications, and the

                                           14
government pointed to only one alleged inconsistency in each of the petitioners’

testimony, and the IJ gave such weight to these minor discrepancies as to cease

acting as an impartial arbiter. Id. at 18-19. Further, they asserted, because

Romero-Lamus suffered past persecution, there is a presumption that she has a

well-found fear of future persecution, and when a government is “unwilling to

control elements of its population that exercise violence on others, they are

implicitly sanctioning these actions.” Id. at 17.

      The BIA affirmed the IJ’s final order of removal and dismissed the

petitioners’ appeal. Id. at 2-3. It found that the IJ’s denial of relief was based

primarily on the following:

      (1) the letters proffered by the respondent to corroborate her political
      activities circumstances in Venezuela did not do so; (2) the
      respondent returned to her native country on 2 occasions undermining
      her claim of a subjective fear of persecution[;] and (3) the adverse
      credibility finding made by the Immigration Judge.

Id. at 2 (internal citations omitted). The BIA also noted that other factors

impacted the IJ’s denial of relief, including Romero-Lamus’s failure to alert the

police following the incident where a man pointed a gun at her son from across her

courtyard, and the lack of corroboration as to that incident. Id., n.2.

      The BIA noted that Romero-Lamus failed to address in her appeal the first

two bases for the IJ’s denial, instead arguing that the IJ’s credibility determination

                                          15
was in error, pointing to two segments of the removal hearing that were not

“crucial to the determination of relief.” Id. at 2-3 (internal citations omitted). The

BIA emphasized that she did not address the “numerous inconsistencies between

the asylum evidence of the lead respondent and that of her oldest son,” despite the

fact that the IJ “specifically noted that the lead respondent and her oldest son Jesus

Romero ‘cannot even get their stories together’ and set forth instances when their

two claims did not mesh.” Id. at 3 (internal citations omitted). The BIA noted that

Salas’s application included an incident in which a man pointed a gun at Romero-

Lamus and attempted to force her into a car, but this incident was not included in

Romero-Lamus’s application or testimony, and there also were discrepancies in

the details surrounding the incident in Maracaibo where Salas was held at gun-

point, as well as between Salas’s application and his own testimony. Id.

Accordingly, the BIA found that the petitioners failed to meet their burden of

proof to establish eligibility for asylum, withholding of removal, and CAT relief,

and they failed to present any persuasive arguments for disturbing the IJ’s decision

on appeal. Id.

                                 II. DISCUSSION

      We review the BIA’s decision as the final judgment, unless the BIA has

expressly adopted the IJ’s decision. In that situation, we review the IJ’s decision

                                          16
as well. Ruiz v. Gonzales, 479 F.3d 762, 765 (11th Cir. 2007) (internal citations

omitted). Here, because the BIA adopted the reasoning of the IJ, we review the

decisions of both the IJ and the BIA.

      We review the IJ’s factual determinations under the substantial evidence

test. Forgue v. U.S. Att’y Gen., 401 F.3d 1282, 1286 (11th Cir. 2005). We must

“affirm the [IJ’s] decision if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar v. Ashcroft,

257 F.3d 1262, 1284 (11th Cir. 2001) (internal quotations omitted). Under this

test, we view “the record evidence in the light most favorable to the agency’s

decision and draw[s] all reasonable inferences in favor of that decision.” Adefemi

v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir. 2004) (en banc). Accordingly, “to

conclude the [IJ’s] decision should be reversed, we must find that the record not

only supports the conclusion, but compels it.” Ruiz, 479 F.3d at 765 (internal

quotations omitted).

A.    Whether substantial evidence supports the IJ’s adverse credibility
      determination

      On appeal, the petitioners argue that the IJ’s adverse credibility finding was

based on a few minor points and made without a full understanding of their case.

They argue that: (1) the IJ put such weight on a few minor discrepancies as to



                                          17
damage disproportionately the petitioners’ credibility; (2) the IJ erred in finding

Romero-Lamus not credible based on her act of returning to Venezuela because

her return demonstrated only that she maintained hope that the situation in

Venezuela would improve, and the IJ should have considered the result of her

return; (3) Salas’s testimony that the attack in Maracaibo occurred in 2001, rather

than 2004, was a simple error, and the IJ erred by choosing to accept the clearly

erroneous date, which was the only discrepancy in Salas’s story; and (4) the IJ

erred in finding that Salas’s valid explanation as to how he mistakenly boarded

what he believed to be a public transportation vehicle lacked credibility. Further,

they contend, Romero-Lamus explained that she had held meetings in her office in

Caracas, which led to her notoriety in Maracaibo such that Salas was attacked

there for being her son. Also, Romero-Lamus’s failure to report the incident in

which a man pointed a gun at her son was not a valid basis for an adverse

credibility finding, as Romero-Lamus testified that she did not report the incident

because she was afraid, and she had attempted to report the phone calls and car

incidents to no avail.

      Credibility determinations, like other factual findings, are reviewed under

the substantial evidence test. Forgue, 401 F.3d at 1286. “[T]he trier of fact must

determine credibility, and this court may not substitute its judgment for that of the

                                          18
[IJ] with respect to credibility findings.” Id. (internal quotations omitted). “The

asylum applicant must establish eligibility for asylum by offering credible, direct,

and specific evidence in the record.” Id. at 1287. Credible testimony of an

applicant alone is sufficient to establish these factors. Id. “Conversely, an adverse

credibility determination alone may be sufficient to support the denial of an

asylum application.” Id. “The weaker an applicant’s testimony . . . the greater the

need for corroborative evidence.” Yang v. U.S. Att’y Gen., 418 F.3d 1198, 1201

(11th Cir. 2005). If the applicant introduces other evidence of persecution, the IJ

must consider that evidence, “and it is not sufficient for the IJ to rely solely on an

adverse credibility determination in those instances.” Forgue, 401 F.3d at 1287.

“Further, the IJ must offer specific, cogent reasons for an adverse credibility

finding. Once an adverse credibility finding is made, the burden is on the

applicant alien to show that the IJ’s credibility decision was not supported by

specific, cogent reasons or was not based on substantial evidence.” Id. (internal

quotations and citations omitted). Indications of reliable testimony include

consistency on direct examination, consistency with the written application, and

the absence of embellishments. See In re B-, 21 I & N Dec. 66, 70 (BIA 1995).

      In analyzing adverse credibility determinations, some circuits have held that

discrepancies in the petitioner’s testimony must involve the “heart of the asylum

                                          19
claim.” Ceballos-Castillo v. INS, 904 F.2d 519, 520 (9th Cir. 1990); see also Gao

v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002). Even a single inconsistency that

goes to the heart of an applicant’s asylum claim, such as the basis of his fear, may

be sufficient to support an adverse credibility finding. See Chebchoub v. INS, 257

F.3d 1038, 1043 (9th Cir. 2001). Alternatively, pursuant to the REAL ID Act of

2005 (“RIDA”), Congress has directed immigration courts to base credibility

determinations on the totality of the circumstances, which may include

inaccuracies or falsehoods that do not go to the “heart of the applicant’s claim.”

Pub. L. No. 109-13, 119 Stat. 231, § 101(a)(3). We have not adopted either

standard in a published opinion. The RIDA does not apply in this case.1

However, we need not determine this issue because the petitioners’ claims fail

under either standard.2

       Here, record evidence demonstrates that the IJ’s adverse credibility

determination was based on specific, cogent reasons that went to the “heart” of the



       1 The RIDA amended credibility determinations, adding INA §§ 208(b)(1)(B)(iii),
240(c)(4)(C), 8 U.S.C. §§ 1158(b)(1)(B)(iii), 1229a(c)(4)(C). Section 101(a)(3) and (d), Pub. L. No.
109-13, 119 Stat. 231, 303-05. The Act states that these provisions “shall apply to applications for
asylum, withholding, or other relief from removal made on or after” the date of enactment of the Act,
11 May 2005, and, thus, the provisions do not affect this appeal. See Pub. L. No. 109-13, 119 Stat.
at 305.
       2
        See, e.g., Valderrama v. U.S. Att’y Gen., 180 Fed.Appx. 122, 125-26 (11th Cir. 2006)
(discussing both standards of review).

                                                 20
petitioners’ claims. See Gao, 299 F.3d at 272; Forgue, 401 F.3d at 1287. The

record indicates that the IJ denied the petitioners’ applications, in part, because,

based on inconsistencies in their testimony and applications regarding several

incidents forming the basis of their claims, and a lack of detailed, supporting

evidence, he did not find them credible. See id. at 54-61. That determination is

supported by substantial evidence.

      The incidents forming the basis of the petitioners’ applications are: (1)

approximately seven threatening phone calls between April and July of 2002; (2)

Romero-Lamus’s office door was glued shut, and the message, “Live the

revolution, lawyer,” was left on her window; (3) her car was vandalized; (4) a man

pointed a gun at Romero-Lamus’s son from across her apartment courtyard; (5)

Romero-Lamus’s apartment was ransacked; and (6) Salas was held at gun-point in

Maracaibo. See AR at 116, 119-20, 124, 131-33, 299-300, 432, 438. With regard

to several of these incidents, the record shows inconsistencies in the testimony and

applications of Romero-Lamus and Salas.

      First, Romero-Lamus stated in her asylum application that Salas was

attacked in Maracaibo while attempting to report on a Chavista demonstration, and

Salas then boarded what he thought was a public transport vehicle, only to

discover two men who ultimately pulled a gun on him, threatened him, and

                                          21
inquired into Romero-Lamus’s whereabouts. See id. at 299-300. At the removal

hearing, Romero-Lamus testified to the same events, adding that Salas was robbed

by his attackers after they let him out of the car. See id. at 131-33. In contrast,

Salas’s asylum application stated that he was hit by several Chavista supporters,

who appeared to know who he was, and who took and broke his camera. See id. at

438. As he left the demonstration, he was stopped by a car occupied by two men,

who asked him if he was Jesus Salas, and when he replied yes, they forced him

into their car. See id. Salas later testified at the removal hearing, however, not

that he had been stopped by the men and forced into their car, but that he had

boarded what he believed to be a public transportation vehicle, only to discover

that it was a car occupied by two men who knew him as the son of Romero-

Lamus. See id. at 166-68. Despite these inconsistencies in the petitioners’

accounts, they offered no corroborating evidence to rehabilitate their claim, and

the IJ thus properly determined that their accounts of this event were “totally

lacking in credibility.” See id. at 56.

      Further, Salas’s application and testimony related incidents in which

Romero-Lamus allegedly was held at gunpoint. Salas’s application stated that, on

one occasion, two men in a car pointed a gun at her, but she was able to get into

her car and escape. See id. at 432. His oral testimony indicated that Romero-

                                          22
Lamus had been held at gun-point in her office-building, and when security

arrived to help her, the gunman escaped. See id. at 171-72. Romero-Lamus,

however, offered no testimony or evidence relating to such incidents. See

generally id. at 109-56, 298-300. The IJ noted that Salas’s oral testimony was at

variance with his own asylum application with regard to these alleged events, as

well as the testimony of Romero-Lamus. See id. at 57.

      In making his adverse credibility finding, the IJ also found that (1) Romero-

Lamus had not explained how she had achieved such notoriety in Maracaibo,

which is ten hours away from Caracas, that her son would be attacked there; (2)

Salas did not credibly explain how he got into a vehicle that he mistakenly

believed was public transportation, only to discover that there were two Chavista

supporters inside who knew him because of his mother; and (3) Salas’s decision to

remain in Venezuela after the attack in Maracaibo belied any claim of fear of

remaining in Venezuela. See id. at 58-59. The IJ also noted that, while Romero-

Lamus stated that the Maracaibo incident occurred in July 2004, Salas testified

that it occurred in July 2001. See id. at 57. The explanation offered by the IJ for

his adverse credibility finding thus amounted to a list of specific, cogent reasons

for his determination.




                                         23
      Further, the record also shows, as the IJ noted, a lack of detailed evidence

supporting the petitioners’ claims. The petitioners submitted no evidence

corroborating any of the events on which their claims of persecution were based.

See generally, id. at 181. Despite introducing letters from the Neighbors

Association and the Democratic Action Party, the letters failed to reference any

difficulties, let alone persecution, suffered by the petitioners. See id. at 192, 196.

The letter from the president of the Democratic Action Party did not mention that

he, as president, or any other member, had experienced threats or intimidation,

despite Romero-Lamus’s testimony that he attended the meetings. See id. at 114-

15, 196. Regarding the incident in which a man pointed a gun at Romero-Lamus’s

son from across her apartment courtyard, the IJ found that Romero-Lamus had

submitted no evidence in support of that claim, and “[i]f there was ever an

opportunity for [Romero-Lamus] to take an action against someone who was in a

position to harm her it would seem logical that that would be the best time for her

to have sought legal recourse through police authorities.” See id. at 56. He noted

that Romero-Lamus “could have contacted the police and pointed out the exact

window that she saw the person pointing a weapon from and she failed to report it

to the authorities. There is nothing to corroborate that this ever occurred.” See id.




                                          24
      Although the petitioners argue that the IJ’s adverse credibility determination

was based on minor inconsistencies and discrepancies, a review of the record

shows that the IJ’s decision was supported by substantial evidence, and the IJ

enumerated specific, cogent reasons for his finding. Forgue, 401 F.3d at 1287.

The petitioners have not shown that the record compels a reversal of the IJ’s

adverse credibility determination. Accordingly, we AFFIRM the decision of the

BIA on this claim.

B.    Whether substantial evidence supports the IJ’s finding that the
      petitioners were ineligible for asylum, withholding of removal, and
      CAT relief

      On appeal, the petitioners argue that the IJ erred in downplaying Romero-

Lamus’s role as a legal assistant for Neighbors Association of Sabana Grande,

while ignoring the fact that she was highly visible due to her recruiting activities

for the meetings held in her office. They assert that Romero-Lamus’s status within

this organization was the direct cause of the attack on Salas in Maracaibo, and

further, the incidents to which Romero-Lamus and Salas testified, taken together,

amount to past persecution, and a rebuttable presumption of future persecution

thus applies. They noted that the record contains no evidence, nor did the

government suggest, that the conditions in Venezuela had improved such that the

petitioners could return without fear of persecution, and the petitioners

                                          25
demonstrated that they could not safely relocate within that country. Petitioners

thus argue that they met their burden of establishing eligibility for asylum and

withholding of removal.

      The Attorney General or Secretary of Homeland Security has discretion to

grant asylum if the alien meets the definition of “refugee,” as defined by 8 U.S.C.

§ 1101(a)(42)(A). 8 U.S.C. § 1158(b)(1)(A). A refugee is defined as:

      any person who is outside any country of such person’s nationality,
      or, in the case of a person having no nationality, is outside any
      country in which such person last habitually resided, and who is
      unable or unwilling to return to, and is unable or unwilling to avail
      himself or herself of the protection of, that country because of
      persecution or a well-founded fear of persecution on account of race,
      religion, nationality, membership in a particular social group, or
      political opinion.

8 U.S.C. § 1101(a)(42)(A). The asylum applicant carries the burden of proving

statutory ‘‘refugee’’ status, and thereby establishing asylum eligibility. Al Najjar,

257 F.3d at 1284. “To establish asylum [eligibility] based on past persecution, the

applicant must prove (1) that she was persecuted, and (2) that the persecution was

on account of a protected ground.” Silva v. U.S. Atty. Gen., 448 F.3d 1229, 1236

(11th Cir. 2006). “To establish eligibility for asylum based on a well-founded fear

of future persecution, the applicant must prove (1) a subjectively genuine and

objectively reasonable fear of persecution that is (2) on account of a protected



                                         26
ground.” Id. (internal and quotation marks omitted). A showing of past

persecution creates a rebuttable presumption of a well-founded fear of future

persecution. Sepulveda v. U.S. Atty. Gen., 401 F.3d 1226, 1231 (11th Cir. 2005).

      We have stated that “persecution is an extreme concept, requiring more than

a few isolated incidents of verbal harassment or intimidation, and that mere

harassment does not amount to persecution.” Sepulveda, 401 F.3d at 1231

(internal quotations omitted). However, we have held that escalating physical

assaults and verbal threats, cumulatively, may qualify as persecution. See Mejia v.

U.S. Atty. Gen., 498 F.3d 1253, 1257-58 (11th Cir. 2007); Delgado v. U.S. Atty.

Gen., 487 F.3d 855, 861-62 (11th Cir. 2007).

      In the instant case, the IJ’s decision to deny the petitioners relief, affirmed

by the BIA, is supported by reasonable, substantial, and probative evidence on the

record considered as a whole. See Al Najjar, 257 F.3d at 1284. First, as noted

above, the record shows that the petitioners presented no evidence corroborating

any of the alleged persecutory incidents. Second, even had they presented such

evidence, the incidents to which they testified did not rise to the level of

persecution. See Sepulveda, 401 F.3d at 1231. While we have held that physical

violence, together with verbal threats, may qualify as persecution, here the

petitioners offered no evidence of suffering physical violence, and, regardless,

                                          27
they lacked consistency and credibility in relating those incidents. See Mejia, 498

F.3d at 1257-58. Further, Salas testified that, after the incident in Maracaibo, he

never was threatened again. See AR at 169-70. The remaining incidents forming

the basis of petitioners’ claims, the vandalism to Romero-Lamus’s car, the

“worrisome” phone calls, the break-in at her apartment, and her office door being

glued shut, accompanied by a message on her window, did not amount to the kind

of extreme treatment understood to constitute persecution. See Silva, 448 F.3d at

1237 (holding that the receipt of anonymous threats, over a two-month period, did

not constitute persecution); see also Djonda v. U.S. Att’y Gen., 514 F.3d 1168,

1174-76 (11th Cir. 2008) (holding that a beating, resulting in a two-day hospital

stay, and the need for two weeks’ rest, did not rise to the level of persecution, and

a likelihood that a minor beating will recur also failed to establish a well-founded

fear of persecution).

      While Romero-Lamus asserts that her high visibility as a political activist

led to her problems, the IJ’s determination, that the petitioners failed to establish

that any ill-treatment that they suffered was on account of a protected ground, is

supported by substantial evidence. See AR at 59. Romero-Lamus stated in her

asylum application that she was threatened to “live the revolution” or suffer the

consequences. See id. at 299. However, it is notable that one of these alleged

                                          28
threats occurred at her office, and yet, the letter from Neighbors Association,

whose members attended meetings at Romero-Lamus’s office, and the letter from

the president of the Democratic Action Party, who himself attended these

meetings, each failed to reference this incident. See id. at 192, 196, 299-300.

Further, as the IJ noted, the petitioners failed to offer any corroborating evidence

as to how the attack on Salas in Maracaibo was related to his mother’s organizing

and recruiting activities ten hours away in Caracas. See id. at 58-59. Again, the

letters submitted by the petitioners do not mention that Romero-Lamus had

attained any such high visibility or leadership role. See id. at 192, 196. Moreover,

Romero-Lamus stated that she took her children to live with their father an hour

from Caracas because she was afraid for them, and they would not be at risk there.

See id. at 123, 300. If Romero-Lamus’s highly visible political activity was a

threat to her son when he was ten hours away from Caracas, in Maracaibo, it

would appear that her political activities in Caracas also would gave threatened

her children when they were living with their father only one hour away.

      Based on the foregoing, substantial evidence supports the IJ’s and BIA’s

conclusions that the petitioners did not establish eligibility for asylum, based on

their lack of credibility and their failure to prove that they suffered past

persecution or had a well-founded fear of future persecution.

                                           29
                                 III. CONCLUSION

      For the reasons stated above we find and conclude that: (1) the IJ’s adverse

credibility determination is supported by specific, cogent reasons and substantial

evidence, and the record does not compel a contrary result; and, (2) the petitioners

failed to carry their burden to establish that their ill-treatment rose to the level of

persecution. Accordingly, the petitions are DENIED.

      PETITION DENIED.




                                           30